Citation Nr: 1106603	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by VA hospital care, medical, or 
surgical treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from March 1968 to 
March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2009-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied 38 U.S.C.A. § 1151 compensation for tongue 
and mandible disability claimed due to VA radiation therapy.  

During a hearing in August 2010 before the undersigned Veteran's 
law judge, the Veteran withdrew an appeal for service connection 
for mouth and oropharynx cancer.  Thus, that claim is not 
addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent surgery in November 2002 for excision of 
squamous cell carcinoma of the oral cavity at the St Louis VA 
Medical Center, John Cochran Division.  He underwent post-surgery 
radiation therapy in February 2003.  He alleges tongue and 
mandible disability due to VA radiation therapy.  

In July 2008, a VA physician's assistant reported that VA 
radiation therapy had caused osteoradionecrosis of the left 
mandible that unfortunately resulted in exposed jaw bone inside 
the mouth.  The Veteran reported increased shoulder pains and 
difficulty swallowing at that time.  He testified in August 2010 
before the undersigned Veteran's law judge that these problems 
arose about 5 years after surgery.  

38 U.S.C.A. § 1151 provides as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.   

According to a June 2009 VA mouth and tongue compensation 
examination report, there is tongue and mandibular disability 
(although the physician did not specify what disability) due to 
extensive radical surgery and due to maximum radiation therapy 
necessary to eradicate the tumor.  The physician opined that the 
disability was caused by VA medical care, but not by lack of due 
care.  The physician did not address whether the disability was 
proximately caused by an event not reasonably foreseeable.  

Whether the proximate cause of an additional disability was an 
event not reasonably foreseeable is determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d) (2).  In determining 
foreseeability, a review of all disclosures made on any VA 
informed consent document is required.  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications, or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c) (2010).  Signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) Require 
anesthesia or narcotic analgesia; (iii) Are considered to produce 
significant discomfort to the patient; (iv) Have a significant 
risk of complication or morbidity; (v) Require injections of any 
substance into a joint space or body cavity; or (vi) Involve 
testing for Human Immunodeficiency Virus (HIV).  

The informed consent process, including any signed consent form, 
must be appropriately documented in the medical record.  38 
C.F.R. § 17.32(d) (2010).  In this case, the claims files include 
an addendum report dated October 7, 2002, that mentions that a 
consent form was signed and witnessed.  However, this signed VA 
consent form is not currently in the claims files.  

VA has a duty to assist in obtaining evidence necessary to 
substantiate a claim.  38 C.F.R. § 3.159(c) (2010).  VA will make 
as many requests as are necessary to obtain relevant records from 
a Federal department or agency.  These records include medical 
and other records from VA medical facilities.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  VA 
should therefore insure that all relevant VA outpatient treatment 
reports and clinical records for the time frame concerned are 
obtained.  The Chief, Health Information Management Section of 
the St Louis VA Medical Center should certify that a true and 
exact copy of the entire original record, as maintained by the St 
Louis VA Medical Center, has been supplied.  

VA's duty to assist in developing a § 1151 claim also includes 
obtaining any VA Form 522, Authorization for Administration of 
Anesthesia & Performance of Operations, or other VA-authorized 
consent form of record.  

Accordingly, the case is REMANDED for the following action:

1.  VA should insure that all relevant VA 
clinical records for the time frame 
concerned, including any VA Form 522, 
Authorization for Administration of 
Anesthesia & Performance of Operations, or 
other VA-authorized consent form, are 
obtained.  The Chief, Health Information 
Management Section should certify that a 
true and exact copy of the entire original 
record, as maintained in the Medical 
Administration Service of the St Louis VA 
Medical Center, has been supplied.

2.  After the development requested above 
has been completed, VA should return the 
claims file to the physician who conducted 
the June 26, 2009, VA mouth lips, and 
tongue examination, for an addendum.  The 
physician should review the pertinent 
medical history and answer the following:

I.  What is/are the current 
diagnosis/diagnoses relative to each 
current tongue and/or mandible-related 
disability?

II.  For each diagnosis offered, is it 
at least as likely as not that it was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished by VA?  

III.  For each diagnosis noted above, 
is such disability due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA? 

IV.  For each diagnosis that is NOT 
due to carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part 
of VA, is such disability due to an 
event not reasonably foreseeable?  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  If the requested 
physician is not available, a qualified 
substitute may be used.  The Veteran may be 
re-examined, if necessary.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the pending 
claim.  If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may have 
adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


